Name: Commission Directive 78/582/EEC of 28 June 1978 amending Directive 77/16/EEC on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing as regards certain cereal products
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-07-18

 Avis juridique important|31978L0582Commission Directive 78/582/EEC of 28 June 1978 amending Directive 77/16/EEC on the application of Article 31 of the Council Directive of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing as regards certain cereal products Official Journal L 193 , 18/07/1978 P. 0032 - 0032****( 1 ) OJ NO L 58 , 8 . 3 . 1969 , P . 1 . ( 2 ) OJ NO L 24 , 30 . 1 . 1976 , P . 58 . ( 3 ) OJ NO L 5 , 7 . 1 . 1977 , P . 13 . COMMISSION DIRECTIVE OF 28 JUNE 1978 AMENDING DIRECTIVE 77/16/EEC ON THE APPLICATION OF ARTICLE 31 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING AS REGARDS CERTAIN CEREAL PRODUCTS ( 78/582/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 69/73/EEC OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 1 ), AS LAST AMENDED BY DIRECTIVE 76/119/EEC ( 2 ), AND IN PARTICULAR ARTICLE 31 ( 3 ) THEREOF , WHEREAS COMMISSION DIRECTIVE 77/16/EEC OF 16 DECEMBER 1976 ON THE APPLICATION OF ARTICLE 31 OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONIZATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING AS REGARDS CERTAIN CEREAL PRODUCTS ( 3 ) REQUIRES MEMBER STATES TO COMMUNICATE MONTHLY TO THE COMMISSION STATISTICAL INFORMATION RELATING TO THE INWARD PROCESSING OF CERTAIN CEREAL PRODUCTS ; WHEREAS DIRECTIVE 77/16/EEC APPLIES ONLY UNTIL 31 JULY 1978 ; WHEREAS , HOWEVER , THE MARKET CONDITIONS WHICH LED TO THE REQUIREMENT FOR MONTHLY COMMUNICATION OF THESE STATISTICS CONTINUE TO EXIST ; WHEREAS , THEREFORE , THE VALIDITY OF THE SAID DIRECTIVE SHOULD BE EXTENDED FOR TWO YEARS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE FOR CUSTOMS PROCESSING ARRANGEMENTS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE SECOND SENTENCE OF ARTICLE 3 OF DIRECTIVE 77/16/EEC IS AMENDED TO READ AS FOLLOWS : ' IT SHALL APPLY UNTIL 31 JULY 1980 ' . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 28 JUNE 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION